internal_revenue_service number release date index numbers ---------------------------------- ------------------------ ------------------------------------------- ---------------------------------- --------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita plr-122082-17 date date legend taxpayer -------------------------------------------------------------------- program ---------------------------------------- state --------------- b ------------------------------------- c ------------------------------------------- d ----------------------------------------------- e ------------------- f -------------------- g -------------- h --------- dollar_figurex -------- dollar_figurey -------- dear ------------------ this in reply to taxpayer’s request for a ruling that it is not subject_to an information reporting obligation under sec_6041 of the internal_revenue_code with respect to plr-122082-17 homeowners for grants that it provides to homeowners under program to h their homes to better withstand b because the grants are not gross_income to the homeowners under sec_61 facts taxpayer an integral part of state was established following d to mitigate c in state taxpayer established program to provide grants of up to dollar_figurex to or on behalf of eligible homeowners who wish to h their homes to protect against b the total cost of an h ranges from approximately dollar_figurex to dollar_figurey homeowners bear costs in excess of dollar_figurex program involves securing a house to its foundation and preventing lateral movement in the event of f the potential for significant harm reduction in terms of avoiding both property damage and ensuring safety of occupants motivated taxpayer to pursue program homes that undergo an h are more likely to withstand b reduce the likelihood of e following f and decrease g resulting from f specifically program provides grants to or on behalf of homeowners of owner-occupied residences whose houses meet requirements demonstrating a need for certain building-code-based structural reinforcements eligibility for program’s pilot phase is limited to certain taxpayer policyholders whose persistency as taxpayer policyholders age of dwelling construction and location of dwelling will allow taxpayer to reduce its cost of insuring eligible dwellings and reduce the expense of transferring the insured risk to reinsurers allowing taxpayer to provide these homeowners with a substantial discount on taxpayer premiums taxpayer represents that program is limited to homeowners and homes where it will i result in the greatest cost savings to taxpayer in terms of reinsurance loss payments and other expenses and ii save state resources by preventing catastrophic damage to communities program is not available to all state homeowners but is limited to individuals and families whose residences are particularly vulnerable to structural damage caused by an f income_taxation law and analysis sec_61 of the internal_revenue_code provides that except as otherwise provided gross_income means all income from whatever source derived under sec_61 congress intends to tax all gains and undeniable accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 governmental grants are includible in gross_income under sec_61 unless excluded from gross_income by law see revrul_85_39 1985_1_cb_21 dividend payments alaska plr-122082-17 makes to all adult residents to encourage them to remain in the state and thereby reduce social economic and political instability are gross_income under sec_61 the corollary to sec_61's broad construction namely is the ‘default rule_of statutory interpretation that exclusions from income must be narrowly construed ’ 515_us_323 program results in a structural and substantial_improvement to the home that is more than just an incidental benefit to homeowners homeowners obtain the tangible benefits of a safer and more desirable home better able to withstand b an h reduces the possibility of e in the event of an f and minimizes the duration of any e thus grants that taxpayer provides to or on behalf of homeowners under program to h their homes to better withstand b are accessions to wealth that are includible in the recipients’ taxable_income under sec_61 unless excluded from income under the general welfare exclusion or sec_139 general welfare exclusion although sec_61 provides for broad includability in gross_income the service has consistently held that payments made to or on behalf of individuals by governmental units under legislatively provided social benefit programs for the promotion of general welfare are not includible in a recipient’s gross_income general welfare exclusion to qualify under the general welfare exclusion payments must i be made from a governmental fund ii be for the promotion of the general welfare that is based on individual or family need and iii not represent compensation_for services see revrul_2005_46 2005_2_cb_120 in 88_tc_1293 acq on another issue 1989_2_cb_1 the court noted that the general welfare exclusion has been applied when the grant was received under a program requiring the individual recipient to establish need and that the exclusion did not apply to g rants received under social welfare programs that did not require recipients to establish individual need revrul_76_144 1976_1_cb_17 holds that a grant received by individuals under the disaster relief act of to alleviate the suffering and damage resulting from a disaster is in the interest of general welfare and not includible in gross_income rev_rul rul 2003_1_cb_283 situation holds that payments individuals receive under a state's program to pay or reimburse unreimbursed reasonable and necessary medical temporary housing or transportation_expenses they incur as a result of a flood are excluded from gross_income under the general welfare exclusion although in general payments to businesses do not qualify under the general welfare exclusion because the payments are not based on individual or family need revrul_77_77 1977_1_cb_11 provides that nonreimbursable grants made under the indian financing act of to indians to expand profit-making indian-owned economic enterprises on or near reservations are excludable from gross_income under the general plr-122082-17 welfare exclusion in addition revproc_2014_35 2014_26_irb_1110 conclusively presumes that the individual need criterion of the general welfare exclusion is met for payments under certain programs of indian tribal governments in recognition of the unique circumstances of indian tribes and tribal governments including their inherent sovereignty and government-to-government relationship with united_states and their unique social cultural and economic issues the grants provided by taxpayer to or on behalf of homeowners under program to h their homes to better withstand b are not based on individual or family need instead taxpayer’s grants up to dollar_figurex are based on the location of the home in state in areas susceptible to f the home’s age and physical characteristics and the grant recipient having an insurance_policy with taxpayer in addition by contrast with the grants described in revrul_76_144 and revrul_2003_12 situation the grants provided by taxpayer to or on behalf of homeowners under program are not paid as a result of a disaster rather they are paid to eligible homeowners regardless of income to mitigate the effects of future disasters not to alleviate suffering and damage resulting from a disaster the conclusions applying the general welfare exclusion in revrul_77_77 and revproc_2014_35 are based on the unique social cultural and economic issues of indian tribes and their members see section dollar_figure of revproc_2014_35 program however is neither a program of an indian_tribal_government nor designed to help members of indian tribes thus program does not meet the general welfare exclusion as applied under revrul_77_77 or revproc_2014_35 accordingly program grants are not excludable from gross_income under the general welfare exclusion qualified_disaster mitigation payments sec_139 provides that gross_income shall not include any amount received as a qualified_disaster_mitigation_payment sec_139 defines qualified_disaster_mitigation_payment as meaning any amount which is paid pursuant to the robert t stafford disaster relief and emergency assistance act as in effect on the date of the enactment of this subsection or the national flood insurance act as in effect on such date to or for the benefit of the owner of any property for hazard mitigation with respect to such property the grants provided by taxpayer to homeowners under program to h their homes to better withstand b are not paid pursuant to the robert t stafford disaster relief and emergency assistance act or the national flood insurance act thus consistent with the principle the supreme court stated in schleier that exclusions from income must plr-122082-17 be narrowly construed the grants are not excludable from gross_income under sec_139 information reporting sec_6041 and sec_1_6041-1 of the income_tax regulations provide with exceptions not applicable here that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income aggregating dollar_figure or more in the taxable_year must file an information_return with the internal_revenue_service under sec_6041 the payor is required to furnish an information statement to the payee forms and are used for this reporting sec_1_6041-1 the sec_6041 information reporting requirement applies to payments made during the calendar_year to another person of fixed or determinable income sec_1_6041-1 sec_1_6041-1 provides that income is fixed when paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained as used in sec_6041 income means gross_income the information reporting requirements of sec_6041 may also apply to payments made by the united_states or a state sec_1_6041-1 clarifies that the term persons engaged in a trade_or_business in sec_6041 includes not only organizations engaged for gain or profit but also organizations the activities of which are not for the purpose of gain or profit for example the organizations referred to in paragraph i of sec_1_6041-1 sec_1_6041-1 provides in part that information returns on forms and of payments made by a state or political_subdivision agency_or_instrumentality thereof shall be made by the officer_or_employee of such state or political_subdivision agency_or_instrumentality thereof having control of such payments or by the officer_or_employee appropriately designated to make such returns each grant of dollar_figure or more that taxpayer which is described in sec_1_6041-1 provides to homeowners under program to h their homes to better withstand b is gross_income to homeowners that is fixed in amount under sec_1_6041-1 conclusion based strictly on the information submitted and the representations made we conclude that taxpayer is subject_to the information reporting requirements of sec_6041 and d with respect to homeowners for the grants taxpayer provides to homeowners under program to h their homes to better withstand b because they are includible in the homeowners’ gross_income plr-122082-17 this letter_ruling is directed only to the taxpayer requesting it and does not express or imply an opinion on the federal tax consequences of any aspect of this transaction other than that expressed in the preceding sentence sec_6110 provides that this letter_ruling may not be used or cited as precedent the rulings contained in this letter are based upon information and representations that taxpayer submitted under penalties of perjury while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer must attach to any income_tax return to which it is relevant a copy of this letter or if it files its returns electronically include a statement providing the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
